Citation Nr: 0215638	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
tendonitis of the right hip.

2.  Entitlement to a minimum 10 percent disability rating 
based on multiple noncompensable service-connected 
disabilities.

(The issues of entitlement to service connection for 
residuals of a right ankle sprain and of entitlement to 
initial ratings in excess of 10 percent for patellofemoral 
pain syndrome of the right and left knees will be the subject 
of a later decision.)


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for residuals of a 
right ankle sprain; granted service connection for 
patellofemoral pain syndrome of the right and left knees and 
assigned initial noncompensable disability ratings for each 
knee; granted service connection for tendonitis of the right 
hip and assigned an initial noncompensable disability rating 
for that disability; and denied a minimum 10 percent 
disability rating based on multiple noncompensable 
service-connected disabilities.

A hearing was held on April 14, 1998, in Atlanta, Georgia, 
before the undersigned member of the Board who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2002) and who is rendering 
the determination in this case.

The Board remanded the case in June 1998.  On remand the RO 
granted an initial 10 percent rating for patellofemoral pain 
syndrome of the right knee; granted an initial 10 percent 
rating for patellofemoral pain syndrome of the left knee; 
continued the denial of the claim for service connection for 
a right ankle sprain and of the claim for an initial 
compensable disability rating for tendonitis of the right 
hip; and found moot the issue of a minimum 10 percent 
disability rating based on multiple noncompensable 
service-connected disabilities given the allowance of 10 
percent ratings for the right and left knee disabilities.

The Board is undertaking additional development on the issues 
of service connection for residuals of a right ankle sprain 
and of initial ratings in excess of 10 percent for 
patellofemoral pain syndrome of the right and left knees 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000 while this appeal was still pending 
subsequent to the Board's remand of it in June 1998.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & 
Supp. 2001).  Among other things, this law eliminated the 
former requirement in the law that a claimant submits a well 
grounded claim before being afforded assistance in the 
claim's development by VA.  The VCAA also clarified the 
obligations of VA with respect to the duty to notify 
claimants what information or evidence is needed in order for 
the claim to be granted, and the new law affirmed VA's duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West Supp. 2002).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the veteran was notified 
of the rating criteria for assignment of an initial rating in 
excess of noncompensable in the August 24, 1995, rating 
decision and the February 1996 statement of the case.  In the 
rating decision and statement of the case, the RO notified 
the veteran of the rating criteria that must be met for a 
compensable rating under applicable Diagnostic Codes and 
notified him what was lacking in his case, i.e., what was 
still needed to substantiate his claim for a compensable 
rating.  The statement of the case provided, "In determining 
evaluations for disability involving the hip, consideration 
will be given to objective evidence of ankylosis, limitation 
of motion, nonunion of the hip joint with or without loose 
motion, and the degree of overall impairment of the hip or 
knee.  There are no findings of limitation of motion, 
malunion or other disability of the knee or hip to warrant a 
compensable evaluation."

In July 1998, the RO wrote to the veteran and asked him to 
provide the names and addresses of all VA and non-VA health 
care providers who have treated him for his service-connected 
conditions including his hip disability.  The RO made clear 
that the information which he was required to submit were the 
names and addresses of the sources of treatment records and 
the appropriate Authorization for Release of Information 
forms to enable the RO to obtain private records and that the 
RO would assist him in obtaining this evidence by requesting 
the records for him from the sources identified.  The RO 
provided him with the appropriate forms to complete.     In 
addition, the Board instructed the RO to notify the veteran 
of the need to obtain certain private medical records which 
he had referred to in statements submitted in connection with 
his appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

The veteran did not reply to the RO's request for treatment 
records.  However, he did attend an VA examination in 
November 1998 for which the RO scheduled him in order to 
obtain medical evidence needed to render a determination on 
the degree of disability resulting from his hip disorder.  In 
May 2002, the RO issued another rating decision on his claim.  
The RO continued the noncompensable rating for the hip 
disorder and provided reasons for the rating which informed 
the veteran of both the criteria for a compensable rating and 
the evidence that was lacking in his case, i.e., what was 
still needed to substantiate his claim for a compensable 
rating.  The RO also provided him with a supplemental 
statement of the case in which it notified him of the 
provisions of VA regulations implemented under the VCAA.  In 
the covering letter of the supplemental statement of the 
case, the RO informed the veteran of the enactment of the 
VCAA and provided him with a summary of its most important 
provisions regarding VA's duties of notification and 
assistance.

For the forgoing reasons, the Board concludes that VA has 
provided the veteran with sufficient notice of what evidence 
was needed to substantiate his claim and that VA would 
attempt to retrieve this evidence if the veteran provided the 
needed authorization forms for the release of private medical 
records.  See Quartuccio, 16 Vet. App. at 187.  The veteran 
did not reply to the VA's request for information to identify 
treatment records and for completion of the appropriate 
authorization forms to enable VA to obtain the private 
records.  However, VA assisted him by providing him with a VA 
examination to obtain the needed medical evidence.  
Accordingly, the Board concludes that VA's duties to notify 
and assist the veteran under the VCAA have been fulfilled in 
this case.


FINDINGS OF FACT

1.  Service-connected tendonitis of the right hip was 
manifested in January 1995 by full range of motion with pain 
at 10 degrees of both internal and external rotation; and 
x-ray findings demonstrating an ossific density projected 
over the humeral head along the margin of the anterior 
acetabulum.

2.  Service-connected tendonitis of the right hip was most 
recently manifested by a full range of motion; no tenderness 
or swelling; entirely normal x-ray findings; and clinical 
finding of no hip pathology.

3.  In an August 1995 rating decision, the RO granted service 
connection for three disorders and assigned all of them 
initial noncompensable ratings; the RO also denied 
entitlement to a minimum 10 percent disability rating based 
on multiple noncompensable service-connected disabilities 
under section 3.324 of VA regulations, a decision which the 
veteran appealed to the Board.

4.  The Board remanded the case in June 1998, and on remand 
the RO granted initial 10 percent ratings for two 
service-connected disabilities, effective as of the date of 
the original claim.

CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) rating for 
tendonitis of the right hip have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 
5253 (2001).

2.  Given the assignment of 10 percent ratings for two 
service-connected disabilities effective as of the date of 
the original claim for those disabilities, the issue of 
entitlement to a 10 percent rating under section 3.324 is 
rendered moot.  38 C.F.R. § 3.324 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tendonitis Of The Right Hip.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In March 1994, the veteran was seen for complaints of 
bilateral hip pain for one and a half months.  The assessment 
was bilateral hip tendonitis, and treatment included Motrin, 
moist heat, and hip exercises.  It was noted that the veteran 
was already on six months light duty for knee pain.

Upon discharge in December 1994, the veteran claimed service 
connection for right hip joint pain.  On a VA examination in 
January 1995, the veteran stated that he began having aching 
in the right hip in 1993.  It did not give him trouble with 
long-term standing.  On examination, the hips showed a full 
range of motion but the veteran expressed pain at 10 degrees 
of both internal and external rotation of the right hip.  
Posterior rotation of each hip was perfectly normal with no 
pain expressed.  The diagnosis was probable osteoarthritis of 
the right hip.  X-rays of the right hip demonstrated an 
ossific density projected over the humeral head along the 
margin of the anterior acetabulum which might represent 
enostosis, accessory acetabular ossification center, soft 
tissue mineralization, or intra-articular loose body.  
Otherwise there was no evidence of fracture or dislocation.  
Bone mineralization was normal.

In an August 1995 rating decision, the RO granted service 
connection for tendonitis of the right hip and assigned a 
noncompensable rating for that disability.  The veteran 
appealed the assignment of the initial noncompensable rating 
to the Board.

On VA examination in November 1998, the veteran reported 
having had episodes of right hip pain on discharge from the 
service but that these episodes had subsided and he had 
required no treatment and had had no symptoms over the course 
of the last two to three years.  On examination, the 
veteran's gait was entirely normal.  He had no pain on 
performing a full range of motion of both hips, and he had no 
tenderness or swelling about the right hip.  X-ray findings 
pertaining to the right hip were entirely normal.  The 
impression was no hip pathology noted.  The examiner 
commented that the veteran had no evidence of tendonitis of 
the right hip or any other affliction of his right hip.

Service-connected tendonitis of the right hip is evaluated 
under criteria in the VA Schedule for Rating Disabilities for 
impairment of the thigh.  Under Diagnostic Code 5252, 
limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation; limitation to 30 degrees warrants a 20 
percent evaluation; limitation to 20 degrees warrants a 30 
percent evaluation; and limitation to 10 degrees warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Under Diagnostic Code 5253, limitation of rotation of 
the thigh, cannot toe-out more than 15 degrees or limitation 
of adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.

Based on the most recent examination report of record, a 
compensable rating is not warranted currently for the 
service-connected tendonitis of the right hip because no 
tendonitis or other right hip pathology was shown to be 
present.  With regard to whether a "stage" rating should be 
assigned, the Board notes that, although the veteran 
expressed pain at 10 degrees of both internal and external 
rotation of the right hip in 1995, there was no evidence of 
limitation of rotation of the thigh, such that the veteran 
could not toe-out more than 15 degrees, and no evidence of 
limitation of abduction of the thigh such that motion was 
lost beyond 10 degrees.  Therefore, the service-connected hip 
disability did not reflect a degree of disability warranting 
a compensable rating in 1995, and therefore, a staged rating 
is not for application here.  Rather, the preponderance of 
the evidence is against the claim for a compensable initial 
rating and the noncompensable rating assigned is appropriate 
for the degree of disability resulting from the 
service-connected tendonitis of the right hip.

A Minimum 10 Percent Disability Rating
Based On Multiple Noncompensable Service-Connected 
Disabilities.

Section 3.324 of VA regulations provides that a 10 percent 
rating may be assigned where a veteran has two or more 
separate permanent service-connected disabilities of such 
character as clearly to interfere with normal employability, 
even though none of the disabilities may be of compensable 
degree under the applicable criteria in the VA Schedule for 
Rating Disabilities.  In an August 1995 rating decision, the 
RO granted service connection for three disorders and 
assigned all of them initial noncompensable ratings.  
38 C.F.R. § 3.324.  Therefore, the RO adjudicated entitlement 
to a 10 percent rating under section 3.324 and denied 
entitlement.  The veteran appealed that decision to the 
Board.

The Board remanded the case in June 1998, and on remand the 
RO granted an initial 10 percent rating for patellofemoral 
pain syndrome of the right knee and granted an initial 10 
percent rating for patellofemoral pain syndrome of the left 
knee.  The RO determined that the issue of entitlement to a 
10 percent rating under section 3.324 was now moot, given the 
assignment of 10 percent ratings for each knee.  The Board 
agrees that, given the assignment of 10 percent ratings for 
each knee effective as of the date of claim for service 
connection for those disabilities, the issue of entitlement 
to a 10 percent rating under section 3.324 is rendered moot, 
and therefore, the appeal of that issue must be dismissed.
ORDER

An initial (compensable) rating for tendonitis of the right 
hip is denied.

The issue of a minimum 10 percent disability rating based on 
multiple noncompensable service-connected disabilities is 
moot; the appeal of that issue is dismissed.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

